Citation Nr: 1739384	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  07-30 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Boston, Massachusetts.

Service connection for a bilateral foot disorder was initially denied in a March 2003 rating decision, from which the Veteran did not appeal.  In August 2005, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a bilateral foot disorder, which was denied in a March 2006 rating decision.  Thereafter, the Veteran perfected an appeal.  In March 2013, the Board determined that the finality of the prior final denial was vitiated by the receipt of service records which were not associated with the Veteran's claims file at the time of the March 2003 denial and remanded the above-captioned claim for reconsideration of the March 2003 rating decision.  See 38 C.F.R. § 3.156(c) (2015).  Accordingly, the March 2003 rating decision is the decision currently on appeal before the Board.

The Veteran initially requested a hearing before the Board when she perfected her appeal.  A hearing was appropriately scheduled in August 2011 that the Veteran did not attend.  Neither the Veteran, nor her representative, has provided good cause for the Veteran's absence from this hearing.  Consequently, the request for a hearing is deemed withdrawn.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.704 (2016).

The Board remanded this matter in November 2011, March 2013, August 2013, January 2015, December 2015, and July 2016 for additional development.


FINDINGS OF FACT

The evidence of record does not establish that the Veteran's bilateral foot disability was incurred in, or caused by her active service.





CONCLUSION OF LAW

The evidence of record does not meet the criteria to establish service connection for a bilateral foot disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran was provided with required notice prior to the date of the original denial by the RO in March 2003 by a letter dated October 2001.  Subsequent letters in October 2005, April 2009, and November 2011, some of which addressed the claim as a claim to reopen a previously denied claim, also contained the necessary information on VA's duty to assist and the information necessary to establish a service connection claim.  Neither the Veteran nor her representative has raised any issue with regard to the adequacy of this notice.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Unfortunately, a complete copy of the Veteran's service treatment records could not be located despite VA making multiple attempts to obtain them.  VA generated a document memorializing that those records could not be found and notifying the Veteran of this fact in May 2017.  The Board finds that VA's attempts to obtain these records and the subsequent notice of their unavailability comply with VA's duty to assist regarding the duty to make efforts obtain these records and notify the Veteran of their unavailability.  38 C.F.R. § 3.159(e).  Where service treatment records are unavailable through no fault of the Veteran, VA has a heightened obligation to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. § 5107(a); 3.303(a).  Here, the Board finds that this duty is satisfied because the record is not completely devoid of the Veteran's service treatment records.  VA has obtained approximately 100 pages of service treatment records from the Veteran documenting her history of care and treatment for the majority of her active service.  The Board finds that these records provide a reasonably complete picture of the Veteran's health during her active service career.

VA successfully obtained records from VA medical centers, private providers identified by the Veteran, and from the Social Security Administration documenting her post-service medical conditions and treatment.

The Veteran was also provided with a VA examination in May 2013 and opinions in May 2013, September 2013, April 2015, and two opinions in March 2016.  Past Board remands found the May 2013 and April 2015 VA opinions inadequate because they did not completely address theories raised by the record.  However, when read in conjunction with the two opinions provided in March 2016, the Board finds that the theories advanced by the Veteran and raised by the record are adequately and directly addressed by the VA examiners.  The Board notes that the September 2013 VA examination remains inadequate as the rationale provided for that opinion states that the Veteran's post-service treatment records did not contain chronic complaints related to her feet, a statement that is not consistent with the medical evidence of record.  See January 2015 remand.

II. Service Connection for a Bilateral Foot Condition

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, including arthritis (DJD), are subject to presumptive service connection if they manifest in service or to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time of service.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

As previously described, the Veteran's service treatment records are not complete.  However, the record does contain approximately 100 pages of medical records from the Veteran's medical treatment during her service.  These records contain few complaints related to the Veteran's feet, despite the Veteran's records documenting many other medical complaints.  Two service treatment records have been identified as potentially relevant to the Veteran's feet: a December 1987 treatment record for tendonitis of the right Achilles tendon and an August 1990 complaint for left foot pain lasting approximately 9 months attributed to a corn.

The Veteran's post-service VA and non-VA treatment records document a history of treatment for a variety of foot related ailments and complaints.  These included metatarsalgia, hyperkeratosis, painful callus, hammertoe, bunions, skin erythema, hyperhidrosis, foot lesions, tinea pedis, and mild pes planus (flat foot).  In addition to these conditions, the April 2013 VA examination noted that the Veteran had hallux rigidus and that imaging studies of the Veteran's feet documented degenerative arthritis in both the Veteran's feet.

These records establish that the Veteran does have bilateral foot disabilities, and that there are events in the service that could be related.  Therefore, entitlement in this case turns on the final element of a service connection claim, a nexus or connection between the Veteran's disability and her service.  Hickson, 12 Vet. App. 247.

The Veteran's post-service treatment records do not discuss the etiology of her conditions.  Consequently, the only evidence of record relevant to the connection between the Veteran's service and her current foot disabilities comes from the various VA examinations and opinions.

At the May 2013 VA examination, the Veteran described her foot pain as gradually appearing during service and attributed it to rigorous training and work activities.  The Veteran indicated that acute symptoms subsequently diminished and became episodic, but episodes where those symptoms were exacerbated increased in frequency as time went on.  The Veteran specifically denied a history of surgery, fracture, articular injection or immobilization.  Based on this examination and the review of the Veteran's claims file, the examiner stated that it was less likely than not (less than a 50 percent probability) that the Veteran's foot conditions were caused by an in-service injury, event, or illness.  The examiner reasoned that the "service record does not document objective findings consistent with a high energy injury to soft tissue or osseous structures of the Veteran's bilateral feet, such as fracture, internal derangement, tendon tear, ligament tear, or dislocation.  In the absence of such findings a post traumatic or chronic inflammatory process is less likely than not.  Moreover, nor does the service record document repetitive microtrauma which would be required to initiate and sustain a posttraumatic or chronic inflammatory process."

In April 2015, VA obtained an addendum opinion that addressed the Veteran's foot conditions "including metatarsalgia, hallux rigidus, hard callosities, pes planus, and mild DJD of the first MTP [metatarsophalangeal] joints or any other chronic foot disability."  Based on a review of the record, the examiner stated it was less likely than not that any of these bilateral foot conditions had their onset during service or were otherwise related to the Veteran's period of active military service.  The examiner noted that the Veteran had denied a history of specific injuries to her feet, instead contending that chronic wear and tear on her feet from military duties resulted in her conditions.  The examiner found only one complaint of a foot condition in the Veteran's service treatment records (STRs), the August 1990 complaint of left foot pain and diagnosis with a corn.  Based on this evidence, the examiner reasoned that there was not a connection between the Veteran's current conditions and her service because there "was no evidence in her STRs that the Veteran had any of her current conditions in the service, and she had no injuries or complaints in the service that would have been related to her current [bilateral] foot diagnoses."

After remand from the Board, the same examiner from the April 2015 VA opinion reevaluated the Veteran's condition in March 2016 and specifically considered the December 1987 treatment record documenting Achilles tendonitis.  Though misidentifying the Veteran's condition as affecting her left, rather than right, leg the examiner explained that this treatment record did not change his opinion.  The examiner explained that he had not commented on this treatment record previously because it is not a condition of the Veteran's foot, but a condition of the Veteran's calf.  The examiner noted that this appeared to be an injury that occurred after a run, not a condition of the Veteran's foot, and not a condition that would have caused any of her current foot conditions.  The examiner also explained that this condition was "self-limited" and would have resolved in a matter of a few weeks.  While the Board acknowledges that the examiner stated that this condition affected the wrong leg, the Board still finds this rationale persuasive because the substance of the examiner's medical opinion was that this condition was not a foot condition at all and too minor or medically irrelevant to have resulted in the chronic conditions that later plagued the Veteran's feet.

Finally, VA also obtained an additional opinion in March 2016 from another examiner.  This examiner similarly explained that it was less likely than not (less than 50 percent probability) that the Veteran's bilateral foot conditions were incurred in or caused by the Veteran's service.  This examiner explained that the "Veteran's service records do not document a chronic on-going treatment or condition for feet.  She was seen briefly in Dec 1987 for right Achilles tendonitis, and Aug 1990 for left foot pain with left foot corn.  After service, she was seen at the VA for bilateral foot pain, metatarsalgia, callouses, hyperkeratosis, and hyperhidrosis, which are distinct and separate diagnoses.  It is less likely than not that her current foot disabilities are related to service over 20 years ago."

Based on this evidence, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's foot conditions were incurred in or caused by service.  The Board reaches this conclusion because despite multiple VA opinions addressing in-service complaints that the examiners found medically relevant, and an in-service complaint that the Board requested be considered in a previous remand, the examiners all consistently concluded that the Veteran's present bilateral foot disabilities were less likely than not incurred in or caused by her service due to the fact that the Veteran's present conditions were too medically distinct, too temporally distant, or too minor to have been etiologically related to the Veteran's in-service complaints.  The only evidence of record that weighs against this conclusion is the Veteran's report that her foot pain began in service and is the result of her military training and exertion.  The Veteran is competent to provide testimony to establish the occurrence of medical symptoms.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring).  However, even the Veteran's own report of these symptoms does not make the connection between her symptoms and her military service clear.  She describes her symptoms as subsiding, and then pain returning episodically at some point after service.  This history was considered, particularly by the May 2013 examiner, who determined that it was less likely than not that the Veteran's condition was the result of her military service due to a lack of evidence of either particular or repeated microtrauma.  The Board has considered both the Veteran's statements and the opinion of the examiner, but finds that providing a relationship between pain that subsided for a time and then reoccurred sometime later and the Veteran's diagnosed medical conditions is a matter more appropriately reserved for a person with medical training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1373 n. 4 (Fed. Cir. 2007).

The Board has also considered the applicability of the presumption regarding chronic diseases.  Degenerative arthritis is a disease for which this presumption applies, assuming that it manifests either during service or to a compensable degree within one year of service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, the Board finds that this presumption does not apply in this case because the Veteran's in-service foot complaints appear to be attributable to a corn on her left foot, rather than to pain in the Veteran's MTP joints that was later determined to be arthritis.  Similarly, the record does not disclose that the Veteran's arthritis either manifested within a year of service or a history of continuity of symptoms or treatments dating back to the Veteran's service because the Veteran's arthritis treatment and diagnosis does not begin until approximately 2013, significantly more than a year after the Veteran's service.

Finally, the Board has considered the applicability of the benefit of the doubt rule. However, where the evidence of record preponderates against the finding that the Veteran's disability was incurred in or caused by her service; the benefit of the doubt rule does not apply under these circumstances. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

For the reasons set forth above, the Board finds that the evidence of record does not meet the criteria to establish service connection.









ORDER

Service connection for a bilateral foot disability is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


